DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed October 14, 2021 claim 50 has been amended. Claims 1-8, 12-15, 17, 18, 29-36 and 42-50 are currently pending.

Response to Arguments


Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.
Applicant’s argument that the limitation of the construction material being devoid of any curing agent it not persuasive because the specification does not sufficient support for the entire scope of this limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). Furthermore, the mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP section 2173.05(i).

Applicant’s argument that Hochsmann teaches away from the limitation that that the construction material is devoid of any curing agent is not persuasive for the reasons discussed in the previous Office Action. As was discussed previously, the declaration submitted by applicant only provided an opinion of Hochsmann by one of the co-inventors of the present application. In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). Furthermore, although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). See MPEP section 716.01(c).III.
	Furthermore, though Hochsmann discloses that the activation agent may include an art-disclosed curing agent, initiator or both, as indicted by the section of Hochsmann cited by applicant a curing agent is only a preferred embodiment and it not explicitly required. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi,
Furthermore, none of applicant’s arguments concerning the 112(a) rejection and the argument that Hochsmann teaches away from the claimed invention are relevant to the rejection of claim 50 since claim 50 does not require the exclusion of a curing agent.

Claim Rejections - 35 USC § 112






The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-15, 17, 18, 20- 36 and 42-49 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 fails to comply with the written description requirement because the claim discloses that the construction material mixture is devoid of any curing agent which is not support by the specification of the present application. The mere absence of a positive recitation is not basis for an exclusion. See MPEP section 2173.05(i).

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.












Claims 1-8, 12-15, 17, 18, 29, 31-36, 42-47, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al (U.S. Patent # 7,807,077) in view of Muller et al (U.S. Patent Publication No. 2010/0326620) and Zaretskiy et al (U.S. Patent # 6,139,619).
	In the case of claim 1, Hochsmann teaches a method for constructing bodies/three-dimensional forms layer by layer by providing particulates/construction material mixture and contacting the particulates with a binder (Abstract and Column 1 Lines 12-16). 
	Hochsmann teaches that the particulates/construction material mixture was comprised of refractory molding base material in the form of sand such as quartz and olivine which were used to construct molds (Column 4 Lines 5-11 and 20-29). Hochsmann teaches having spread out a thin layer of the particulates to form a layer having a thickness of about 0.05 mm to about 1 mm (Column 7 Lines 9-26), which was within the claimed range of 0.05 mm to 3 mm. Hochsmann further teaches that the construction material mixture was further mixed with an activation agent which included an art disclosed curing agent, initiator or both for the applied binder (Column 5 Lines 9-17). Therefore Hochsmann encompasses an embodiment wherein the construction material mixture is devoid of any curing agent since the activation agent is just an initiator. Furthermore, Hochsmann teaches that the construction material mixture/particles were applied as a layer separately from the activation agent and that the binder and activation agent were applied to the particle layer simultaneously (Column 6 Lines 20-27).
	After forming the thin layer of particulate/construction material mixture Hochsmann teaches having printed selected areas of the layer with a binder using a 3D printer (Column 1 Lines 20-32 and Column 7 Lines 35-55).

	Hochsmann does not specifically teach that the binder was comprised of a water glass in the form of an aqueous alkali silicate and at least one phosphate and/or borate dissolved therein. However, Hochsmann teaches that the binder was any material which could be used to firmly couple adjoining particulates including inorganic binders such as silicates (Column 4 Lines 35-37 and 54-56). Furthermore, Hochsmann teaches that the taught process was directed toward the formation of molds for casting of metals (Column 9 Lines 26-32).
	Muller teaches a mold material mixture used for forming casting molds comprising a refractory base molding material in the form of sands such as olivine and a binder based on water glass (Abstract and Page 4 Paragraphs 0038-0042). Muller teaches that the binder based on water glass comprised an aqueous alkali silicate solution in the form of sodium or potassium silicate dissolved in water and a phosphate (Pages 4-5 Paragraph 0049).
	Based on the teachings of Muller, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the binder based on water glass of Muller as the binder in the process of Hochsmann because the binder of Muller was a known inorganic silicate binder in the art for forming casting molds made of sand and therefore one of ordinary skill in the art would have had a reasonable expectation of success in the combination.
	Though Muller teaches that the binder comprised a phosphate Muller does not teach that the phosphate was dissolved in the binder.

	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a sodium polyphosphate as the phosphate component in the binder of Hochsmann in view of Muller and therefore dissolve the phosphate in the binder since this was a known phosphate component in the art and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
	None of the references teaches that the binder had a dynamic viscosity at 25 ℃ of greater than 1 mPas and less than 25 mPas. However, section 2144.05.II.A of the MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Hochsmann teaches that the viscosity of the binder was a relevant process parameter affecting the binder’s ability to be dispensed from a print head (Column 4 Lines 49-53).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the binder 
	As for claims 2, 4 and 29, Hochsmann teaches having cured the binder in the printed areas through heating in a furnace followed by removing unbounded particulate (Abstract and Column 8 Lines 20-39 and 47-51). Furthermore, Muller teaches that the binder material based on water glass was cured through heating in a furnace and by means of microwaves to remove water from the binder (Page 11 Paragraphs 0126-0127).
	As for claim 3, Hochsmann teaches an embodiment wherein the curing of the printed areas took place layer by layer (Abstract).
	As for claims 5, 6 and 31-33, Hochsmann teaches that the refractory molding base material/particulate included quartz and olivine (Column 4 Lines 20-29). Furthermore, as was discussed previously, Hochsmann taught that the construction material mixture was entirely the particulate and therefore the construction material mixture of Hochsmann was 100% by weight the refractory molding base material/particulate.
	As for claims 7 and 34, Hochsmann teaches that the refractory molding base material/particulate had an average grain diameter in the range of 90 to 210 micrometers (Column 4 Lines 12-19), which was within the required range of 50 to 600 and 80 to 300 micrometers.
	As for claims 8 and 35-36, Hochsmann teaches that the binder was used in an amount of less than 2% by weight based on the base material (Column 8 Lines 15-19), which overlapped with the claimed range of 0.5% by weight to 7% by weight, 0.56% by weight to 6% by weight and 1% by weight to 5.0% by weight. In the case where the claimed ranges "overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 12-14 and 42, Hochsmann teaches that the printing of the binder was carried out using a printing head with a plurality of nozzles each individually selectively controllable wherein the print head was movable in at least one plane and controlled by a computer. Hochsmann further teaches that the print head was a drop on demand print head using piezo technology. (Column 6 Line 58 through Column 7 Line 8 and Column 7 Lines 35-55)
	As for claims 15, 43 and 44, as was discussed previously, Muller taught that the binder contained phosphates and it would have obvious to have used sodium polyphosphates as the phosphate.
	As for claims 17, 18 and 47, neither Hochsmann nor Muller taught that the binder contained borates including water-soluble borates. However, Zaretskiy teaches having included a water soluble borate in the form of potassium tetraborate into the binder which made the binder more resistant to humidity (Column 28 Lines 30-64).
	Based on the teachings of Zaretskiy, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included potassium tetraborate into the binder of Hochsmann in view of Muller since this borate increases humidity resistance in binder systems.
	As for claim 45, none of the references theca that the phosphates were present in a molar ratio of phosphate to silicon dioxide in a range of 0.01 to 0.5. However, Zaretskiy teaches that the ratio of phosphates to silicates affected the gelling/dissolving of the mixture in water (Column 15 Lines 10-61) and as was discussed previously it would have been obvious to have determined optimal values for cause effective variables through routine experimentation.

	As for claim 49, Hochsmann teaches that the layer was spread out to have a thickness of 0.15 to 0.3 mm (Column 7 Lines 20-26), which was within the claimed range of 0.1 to 2 mm.
	In the case of claim 50, it is rejected for the same reasons discussed previously in the rejection of claims 1, 4 and 45. Furthermore, though Hochsmann teaches that the construction material comprised silica (Column 4 Lines 20-29) Hochsmann does not specifically teach that the silica was amorphous silica. Hochsmann does teach that the taught method was used for forming a mold (Column 3 Line 62 through Column 4 Line 4).
	Muller teaches that the taught process was used to form a mold using amorphous silicon dioxide (Abstract).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included amorphous silica in the construction material of Hochsmann in view of Muller and Zaretskiy since amorphous silica was a known material used in the art of forming molds.













Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al in view of Muller et al and Zaretskiy et al as applied to claim 2 above, and further in view of Oriakhi et al (U.S. Patent # 7,381,360).
	The teachings of Hochsmann in view of Muller and Zaretskiy as they apply to claim 2 have been discussed previously and are incorporated herein.
	Though Hochsmann teaches having cured the printed areas after constructing each layer Hochsmann does not teach having cured the printed areas after constructing 3 to 8 printed layers.
	Oriakhi teaches a process for solid free-form fabrication of a three dimensional object by selecting depositing a liquid phase binder on a layer of particulate (Abstract). Oriakhi further teaches that the liquid phase binder was cured either layer by layer or periodically (Column 6 Lines 55-58).
	Based on the teachings of Oriakhi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have cured the printed areas of Hochsmann in view of Muller and Zaretskiy periodically instead of layer by layer because as taught by Oriakhi the results would have been the same and therefore one of ordinary skill would have had a reasonable expectation of success in the modification. As for the specific number of layer constructed before curing, as was discussed previously, it would have been obvious to have determined optimal values for result effective variables through routine experimentation and therefore it would have been obvious to have determined the optimal number of printed layers constructed prior to curing through routine experimentation since the number of curing steps affected the time it would take to construct a desired body/object.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al in view of Muller et al and Zaretskiy et al as applied to claim 47 above, and further in view of Brown (U.S. Patent # 4,233,078).
	The teachings of Hochsmann in view of Muller and Zaretskiy as they apply to claim 47 have been discussed previously and are incorporated herein.
	Though it would have been obvious to have included an alkali borate in the binder composition of Hochsmann in view of Muller and Zaretskiy none of the references teach having included disodium tetraborate decahydrate in the binder.
	Brown teaches a refractory composition used to form monolithic refractory structures comprising refractory aggregate in a binder wherein the composition further included disodium tetraborate decahydrate in order to reduce the loss of plasticity of the mixture during storage and inhibit fungi formation during storage (Abstract, Column 1 Lines 6-10 and 44-55 and Column 2 Lines 41-48).
	Based on the teachings of Brown, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included disodium tetraborate decahydrate in the binder of Hochsmann in view of Muller and Zaretskiy in order to inhibit fungi formation and loss of plasticity.

Conclusion
	Claims 1 through 8, 12 through 15, 17, 18, 20 through 36 and 42 through 50 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712